Citation Nr: 0532971	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied the benefits sought on appeal.

This matter was previously before the Board in July 2004, at 
which time it determined that a remand of the appeal was 
necessary in order for the RO to review additional evidence 
submitted to the Board without a waiver.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); 69 Fed. Reg. 53,807-53,808 (September 3, 2004), 
effective October 4, 2004, now codified at 38 C.F.R. 
§ 20.1304(c) (2005); see also 38 C.F.R. § 20.800 (2005).  
Unfortunately, at this time, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran's service medical records indicate that in August 
1976, he reported for treatment with complaints of a possible 
drinking problem.  He was then referred for a psychiatric 
consultation, which was apparently conducted on August 30, 
1976.  Although there is a notation in the service treatment 
records which suggests that the ultimate finding from this 
evaluation was that the veteran was an alcoholic, the actual 
consultation report referred to in that note is not contained 
in the claims file.  Moreover, it is not apparent that when 
the RO secured the veteran's service records for this claim, 
it made a specific request to the National Personnel Records 
Center (NPRC) to also transfer all separately held mental 
hygiene records.  Thus, in the absence of attempts to 
retrieve this particular relevant service medical report, and 
with consideration of other later medical findings of record, 
the Board finds that additional development of the record 
must be taken with respect to the veteran's claim, prior to 
any review on appeal.  See 38 C.F.R. § 3.159(c)(2) (2005).

Moreover, on his September 1976 report of medical history for 
service discharge, the veteran reported symptomatology of a 
history of trouble sleeping, as well as a history of 
depression and/or excess worry (in addition to noting other 
unrelated physical symptoms at that time).  On the companion 
September 1976 report of medical examination, however, the 
service physician did not specifically address any of the 
symptoms noted by the veteran, he only entered a comment of 
"no current problem."


Thereafter, various medical reports of record (as well as 
statements from the veteran) relay that he experienced 
"emotional distress," depression, and/or nervousness during 
his last six months of service.  The veteran has also 
reported that these problems continued after service 
discharge, and that after working for two years, he 
experienced symptomatology to such a degree that he was 
placed on a prescription medication (Ativan) for relief.  

In addition, a longtime treating physician of the veteran, 
M.A.L., M.D., in a report of hospitalization for the period 
of August 1981 to September 1981, diagnosed the veteran with 
a "severe nervous condition."  The medical information of 
record in the claims file indicates that this physician began 
treating the veteran in approximately February 1972 (if not 
earlier), and that he was still a treating physician of the 
veteran as of at least December 1986.  In his August 1981 
hospital report, however, he recorded that he had known the 
veteran for several years, and that he was a very 
apprehensive and very neurotic type of individual who was 
very nervous and became upset very easily, and also had a 
tendency to pursue problems that he did not actually have.    

As well, the veteran has not been afforded a VA examination 
in this case, and there is no competent medical opinion of 
record that purports to address the etiology of any and/or 
all currently diagnosed psychiatric disorders, with review 
and consideration of his entire available psychiatric 
history, to include any recorded continuity of symptoms after 
service discharge.  See 38 C.F.R. §§ 3.159(c)(4)(i),  
 3.303(d).  Notably, since service, the veteran's recorded 
diagnoses have varied, and include such diagnoses as: 
psychosis, anxiety, depression, panic attacks, a phobic 
disorder, an affective disorder, agoraphobia, schizoaffective 
disorder, PTSD, and recurrent severe major depressive 
disorder.



Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should undertake all necessary 
attempts to secure the veteran's service 
medical mental hygiene records, and 
specifically a report of psychiatric 
consultation dated August 30, 1976, 
purportedly recorded on a Standard Form 
(SF) 513 Consultation Sheet.  

2.  After the RO completes the 
development requested above (to the 
extent possible), it should arrange for 
the veteran to undergo a VA examination, 
to be conducted by a psychiatrist in 
order to ascertain the etiology of any 
currently diagnosed psychiatric disorder.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge his/her review of the 
claims file in the examination report.  
After clinical evaluation and review of 
the record, the examiner should opine in 
the examination report as to whether it 
is at least as likely as not (i.e., a 50 
percent likelihood or more) that any 
currently diagnosed psychiatric disorder 
had its onset during the veteran's period 
of active service (or, for any currently 
diagnosed psychosis, within a year after 
service discharge).  The examiner should 
also set forth a complete rationale for 
all opinions expressed and conclusions 
reached in the examination report.  



3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence then associated with the claims 
file.  If the RO cannot grant the 
benefits sought on appeal, then it should 
furnish the veteran and his 
representative (if any) with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

